Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 11, and 16 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1, 11, and 16 identifies the uniquely distinct features "determining, by the at least one processor, a ranked subset of media effects from the set of media effects based on the analysis of the one or more characteristics; and presenting, by the at least one processor, the ranked subset of media effects on the client device to be overlaid on the camera viewfinder display”.
It is noted that the closest prior art, Javier (US Patent # 10,515,108) relates to a systems and methods analyze characteristics associated with a user in order to identify media effects that are compatible with type of media communication the user is creating.  However a Terminal Disclaimer was filed on 12/30/2020 and was approved on 12/30/2020.  Therefore the application is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2661
1/12/2021